DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions

Applicant argues in the reply filed on 06/03/2019 that the restriction requirement between Groups I and II is improper. Applicant does not traverse the restriction between groups I & II and group III. Applicant has provisionally elected group I and argued that group II should also be examined. The Examiner agrees with Applicant and herein Groups I and II will be examined as the elected invention and group III will remain restricted and be withdrawn from consideration. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steger et al. (US 2011/0081255 A1) hereinafter Steger in view of Moriyama (US 6,055,475) and further in view of Schulz (US 7,534,096 B2).
Regarding claim 1,Steger teaches a method comprising:
 sending a plurality of amounts of drive current to a centrifugal device (paragraph 0023: the instantaneous electrical power consumption may be based on one or more currents in the power connection(s) to the ADS(s)), wherein for each of the plurality of amounts of drive current, the centrifugal device attains a highest speed without exceeding a respective one of the plurality of amounts of drive current; 
determining, based on a measurement of a physical characteristic associated with the centrifugal device attaining a minimum value, a first amount of drive current (paragraph 0007: for having the lowest and highest speed thresholds or the minimum and maximum values of a physical characteristic of speed of the pump); 
determining, based on a measurement of the physical characteristic attaining a maximum value, a second amount of drive current (paragraph 0007: for having the lowest and highest speed thresholds or the minimum and maximum values of a physical characteristic of speed of the pump).
Steger does not explicitly state:
determining, based on the first value, the second value, and a set point value, a third amount of drive current; and 
sending the third amount of drive current to the centrifugal device while allowing the speed of the centrifugal device to attain a highest speed without exceeding the third amount of drive current.

Steger and Moriyama do not explicitly teach, without exceeding the drive current, sending the third amount of drive current to the centrifugal device while the speed of the centrifugal device is controlled to attain a highest speed without exceeding the drive current.
However,  Schultz has a system for controlling operation of a progressing cavity pump to maintain the motor operating under power disturbance conditions (abstract) and teaches without exceeding the drive current (col 16, lines 1-5 for operating the pump at full speed or the highest speed without exceeding the current rating of the drive), sending the determined amount of drive current to the centrifugal device while the speed of the centrifugal device is controlled to attain a highest speed without 
Regarding claim 25, Steger as modified by Moriyama and Schultz teaches all the claimed stated above in claim 24. Steger as modified by Moriyama and Schultz further teaches the centrifugal device comprises a pump (paragraph 10, for a pump control unit for controlling pump speed for a centrifugal pump).
Regarding claim 26, Steger as modified by Moriyama and Schultz teaches all the claimed stated above in claim 24. Steger as modified by Moriyama and Schultz further teaches the sending the plurality of amounts of drive current comprises: sending, to the centrifugal device, an amount of drive current that is below the first amount of drive current; and sending, to the centrifugal device, increasing amounts of drive current to the centrifugal 2Application Serial No. 16/299,639 Second Preliminary Amendment device over time, such that the increasing amounts of drive current attain the first amount of drive current and subsequently the second amount of drive current. Schultz has a system for controlling operation of a progressing cavity pump to maintain the motor operating under power disturbance conditions (abstract) and teaches said sending the changing amount of drive current comprises increasing the amount of the drive current over time (figure 12 element 100% speed for having the speed increasing and decreasing over time and also having the pump motor current change with the speed and col 15, lines 55-65 for voltages and therefore current changing with time for the pump). It would have been obvious to one of ordinary skill in 
Regarding claim 27, Steger as modified by Moriyama and Schultz teaches all the claimed stated above in claim 1. Steger as modified by Moriyama and Schultz further teaches measuring the physical characteristic using a transducer (Steger, figure 2 element 208 for a motor or transducer coupled to a measurement device of a meter element 212).
Regarding Claim 28, Steger as modified by Moriyama and Schultz teaches all the claimed stated above in claim 24. Steger as modified by Moriyama and Schultz further teaches wherein the physical characteristic comprises a pressure of fluid in a  system that comprises the centrifugal device (Steger, paragraph 36 for using the fluid pressure for operating the pump system).
Regarding Claim 29, Steger as modified by Moriyama and Schultz teaches all the claimed stated above in claim 24. Steger as modified by Moriyama and Schultz further teaches wherein the physical characteristic comprises a flow of fluid in a system that comprises the centrifugal device (Steger, paragraph 34 for using fluid flow reading from a fluid flow meter for the pump).
Regarding claim 30
Regarding claim 31, Steger as modified by Moriyama and Schultz teaches all the claimed stated above in claim 23. Steger as modified by Moriyama and Schultz further teaches determining the third amount of drive current based on a linear interpolation using the first value and the second value (Moriyama, col 3, lines 45-55 for using control parameters to detect the speed for the pump and mapping the control parameters as shown in figure 3 element 41 where the solenoid for the pump is energized with the driving current for the pump element 30, and col 3, lines 60 to col 4,lines 5 for having control values based on control parameters or physical characteristics with set point values; and Col. 4, lines 1-5 for having a linear relationship for linear interpolation).
Regarding claim 32, Steger teaches an apparatus comprising:
a driver (Fig.1, element 202 for a first controller for controlling the pump);
a processor;
a computer-readable medium storing executable instructions (paras. 0011, 0024 that when executed by the processor cause the apparatus to: 
send via the driver a plurality of amounts of drive current to a centrifugal device (paragraph 0023: the instantaneous electrical power consumption may be based on one or more currents in the power connection(s) to the ADS(s)), wherein for each of the plurality of amounts of drive current, the centrifugal device attains a highest speed without exceeding a respective one of the plurality of amounts of drive current;
determining, based on a measurement of a physical characteristic associated with the centrifugal device attaining a minimum value, a first amount of drive current (paragraph 0007: for having the lowest and highest speed thresholds or the minimum and maximum values of a physical characteristic of speed of the pump); 

Steger does not explicitly state:
determining, based on the first value, the second value, and a set point value, a third amount of drive current; and 
sending the third amount of drive current to the centrifugal device while allowing the speed of the centrifugal device to attain a highest speed without exceeding the third amount of drive current.
However, Moriyama teaches a transmission control apparatus and a transmission control method for an automatic transmission (abstract) and teaches determining an amount of the drive current based on a set point value of the physical characteristic (col 3, lines 40-50 for using control parameters to detect the speed for the pump, and col 3, lines 60 to col 4,lines 5 for having control values based on control parameters or physical characteristics with set point values) and based on linear interpolation using the first and second values (col 3, lines 40-50 for using control parameters to detect the speed for the pump, and col 3, lines 60 to col 4, line 5 for determining a detection point using linear interpolation therefore having a first and second value to interpolate in between). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the set point as taught by Moriyama in the pump method of Steger in order to map pump speed control parameters to the set points (Moriyama, col 3, lines 55-65). 

However,  Schultz has a system for controlling operation of a progressing cavity pump to maintain the motor operating under power disturbance conditions (abstract) and teaches without exceeding the drive current (col 16, lines 1-5 for operating the pump at full speed or the highest speed without exceeding the current rating of the drive), sending the determined amount of drive current to the centrifugal device while the speed of the centrifugal device is controlled to attain a highest speed without exceeding the drive current (col 16, lines 1-5 for operating the pump at full speed or the highest speed without exceeding the current rating of the drive). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the speed as taught by Schulz in the pump method of Steger in order to boost sagging input voltages to that required to operate the motor at full speed (Schulz, col 15 lines 60-67).
Regarding claim 33, Steger as modified by Moriyama and Schultz teaches all the claimed stated above in claim 31. Steger as modified by Moriyama and Schultz further teaches the sending the plurality of amounts of drive current comprises: sending, to the centrifugal device, an amount of drive current that is below the first amount of drive current; and sending, to the centrifugal device, increasing amounts of drive current to the centrifugal 2Application Serial No. 16/299,639 Second Preliminary Amendment device over time, such that the increasing amounts of drive current attain the first amount of drive current and subsequently the second amount of drive current. Schultz has a system for controlling operation of a progressing cavity pump to 
Regarding claim 34, Steger as modified by Moriyama and Schultz teaches all the claimed stated above in claim 32. Steger as modified by Moriyama and Schultz further teaches measuring the physical characteristic using a transducer (Steger, figure 2 element 208 for a motor or transducer coupled to a measurement device of a meter element 212).
Regarding claim 35, Steger as modified by Moriyama and Schultz teaches all the claimed stated above in claim 32. Steger as modified by Moriyama and Schultz further teaches wherein the physical characteristic comprises a pressure of fluid in a  system that comprises the centrifugal device (Steger, paragraph 36 for using the fluid pressure for operating the pump system).
Regarding Claim 36, Steger as modified by Moriyama and Schultz teaches all the claimed stated above in claim 24. Steger as modified by Moriyama and Schultz further teaches wherein the physical characteristic comprises a flow of fluid in a system 
Regarding claim 37, Steger as modified by Moriyama and Schultz teaches all the claimed stated above in claim 1. Steger as modified by Moriyama and Schultz further teaches sending based on a determination that the speed of the centrifugal device is below a threshold speed (Steger, paragraph 0007: for determining the lowest threshold speed for the centrifugal pump).
Regarding claim 38, Steger as modified by Moriyama and Schultz teaches all the claimed stated above in claim 32. Steger as modified by Moriyama and Schultz further teaches the instructions when executed by the processors determines the third amount of drive current based on a linear interpolation using the first value and the second value (Moriyama, col 3, lines 45-55 for using control parameters to detect the speed for the pump and mapping the control parameters as shown in figure 3 element 41 where the solenoid for the pump is energized with the driving current for the pump element 30, and col 3, lines 60 to col 4,lines 5 for having control values based on control parameters or physical characteristics with set point values; and Col. 4, lines 1-5 for having a linear relationship for linear interpolation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920.  The examiner can normally be reached on M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  







For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXIME M ADJAGBE/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Primary Examiner, Art Unit 3745